DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II (claims 6-9, 12-14, 23,24,28-32,34-36, 40-44, 46, and 47  in the reply filed on 12/27/2021 is acknowledged.  The traversal is on the grounds that examining all the groups would not constitute an undue burden.  Upon further consideration Examiner decided that, even though some of the groups are distinctly different, to examine all the pending claims. Claims 1-9, 12-14, 16-17, 21-24, 28-32, 34-36, 40-44, and 46-50 are pending and are currently examined.

Specification
The disclosure is objected to because of the following informalities: The number of the NCT trial is wrong.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 21, 22, and 48-50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The 
“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).
In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), it is noted that to show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358).
Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).
In the instant case, the specification discloses method of treatment of blastic plasmacytoid dendritic cell neoplasm (BPDCN), acute myeloid leukemia (AML), or Myelodysplastic Syndrome (MDS) (in which CD123 is highly expressed on the cell surface) with pyrimidine analogs in order to further increase CD123 expression and then attacking these cells with CD123 antibody-drug conjugates, T-cells or natural killer (NK) any therapeutic agents that targets CD123, including non-neutralizing antibodies or other non-descript CD123 binding entities.
One of skill in the art would conclude that the specification fails to disclose a representative number of species to describe the claimed genera.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 16, 17, 21, 22, and 48-50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NHS (Talacotuzumab with decitabine for acute myeloid leukemia.- 2017- cited by Applicant).
The reference discloses that 20 mg/m2 decitabine is administered to AML patients on day 1, 2, 3, 4, 5 of a 28-day cycle, followed by talacotuzumab 9 mg/kg on day 8 and 22 of the cycle. Therefore, the reference anticipates the claims 1-5, 16, 17, 21, 22, and 48-50.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-9, 12-13, 22, 23, 28-31, 34-36, 40-43, 46, and 48-50 are rejected under 35 U.S.C. 103 as being unpatentable over Forman et al. (WO2014144622- cited by in vitro Assays. Blood, 126(23), 1370, 2015- cited by Applicant).	
The claims are drawn to methods of treatment of hematological cancer (blastic plasmacytoid dendritic cell neoplasm (BPDCN), acute myeloid leukemia (AML), or Myelodysplastic Syndrome (MDS) with the use of decitabine (or a cytidine analog) in combination with anti-CD123 agents to treat hematological cancers. Decitabine is to be administered before the CD123 agent because it induces its expression on the surface of the cancer cells, so the CD123 agent can act more efficiently. On this basis, the application claims the combination of the cytidine and a CAR-T cell. The CAR comprises (i) the complementarity determining regions (CDRs) of the heavy chain variable region disclosed in SEQ ID NO: 1 and the CDRS of the light chain variable region disclosed in SEQ ID NO: 2; or (ii) the CDRs of the heavy chain variable region disclosed in SEQ ID NO: 3 and the CDRs of the light chain variable region disclosed in SEQ ID NO:4. the CAR further comprises a CD28 costimulatory domain, or a 4-1BB costimulatory domain. The CAR may further comprise a CD28 transmembrane domain, a CD4 transmembrane domain, or a CD8 transmembrane domain; a hinge domain derived from an IgG4 Fc region or an IgG2 Fc region; a CD3 ζ domain. The CAR may comprise SEQ ID NO: 5 or SEQ ID NO:6.
Forman et al. teaches a family of chimeric antigen receptors (CARs) containing a CD123 specific scFv to target different epitopes on CD123. The CD123 chimeric antigen receptor (CD123CAR) gene includes an anti-CDI23 scFv region fused in frame to a modified IgG4 hinge region comprising an S228P substitution, an L235E substitution, and + cell lines as well as primary AML patient samples. Further, T cells obtained from patients with active AML can be modified to express CD123CAR genes and are able to lyse autologous AML blasts in vitro. Finally, a single dose of 5.0 x 106 CAR123 T cells results in significantly delayed leukemic progression in mice. These results suggest that CD123CAR-transduced T cells may be used as an immunotherapy for the treatment of high-risk AML (abstract). Fig. 1 shows a schematic diagram of the CAR containing a modified lgG4 hinge, a modified transmembrane and intracellular signaling domain of CD28, and the CD3 ζ signaling domain.  The CARs represented by SEQ ID NOs: 11 and 12 of the reference comprise  the SEQ ID NOs: 6 and 5 of the Application, respectively: 
SCORE Search Results Details for Application 16698358 and Search Result 20220126_161410_us-16-698-358-6.rag.
RESULT 2
BBO08327
ID   BBO08327 standard; protein; 679 AA.
XX
AC   BBO08327;
XX
DT   06-NOV-2014  (first entry)
XX
DE   32716CAR(S228P/L235E/N297Q) antisense construct protein, SEQ: 11.
XX
KW   CDw123; GMCSFR alpha protein; Immunoglobulin G4;
KW   Interleukin 3 receptor alpha subunit; T cell receptor zeta;
KW   T cell surface glycoprotein CD28; TCR Zeta; acute myelogenous leukemia;
KW   cytostatic; gene fusion; gene therapy; hematological-gen.; mutein;
KW   therapeutic.
XX
OS   Synthetic.
OS   Unidentified.
XX
FH   Key             Location/Qualifiers
FT   Misc-difference 276
FT                   /note= "Wild type Ser is replaced with Pro"
FT   Misc-difference 283
FT                   /note= "Wild type Leu is replaced with Glu"
FT   Misc-difference 345

XX
CC PN   WO2014144622-A2.
XX
CC PD   18-SEP-2014.
XX
CC PF   14-MAR-2014; 2014WO-US029109.
XX
PR   15-MAR-2013; 2013US-00844048.
XX
CC PA   (FORM/) FORMAN S.
CC PA   (MARD/) MARDIROS A.
XX
CC PI   Forman S,  Mardiros A;
XX
DR   WPI; 2014-R49264/63.
DR   N-PSDB; BBO08319, BBO08323.
XX
CC PT   New CD123 chimeric antigen receptor (CD123CAR) gene comprises anti-CD123 
CC PT   single chain variable fragment (scFv) region fused in frame to a modified
CC PT   immunoglobulin G (IgG)-4 hinge region, for treating acute myeloid 
CC PT   leukemia (AML) in subject.
XX
CC PS   Example 7; SEQ ID NO 11; 70pp; English.
XX
CC   The present invention provides a novel interleukin 3 receptor alpha chain
CC   (IL-3R alpha, CD123) chimeric antigen receptor (CAR) gene which is useful
CC   for treating acute myeloid leukemia (AML) in a subject. The CD123CAR gene
CC   comprises an anti-CD123 single-chain variable fragment (scFv) region 
CC   fused in frame to: a modified immunoglobulin G (lgG)-4 hinge region with 
CC   S228P/L235E amino acid substitution; and a T cell receptor (TCR) zeta 
CC   chain signaling domain. The invention further provides: a population of 
CC   human T cells transduced by a viral vector; and a method for treating AML
CC   in a subject. The present sequence represents a 
CC   32716CAR(S228P/L235E/N297Q) construct protein which comprises GMCSFR 
CC   alpha signal sequence, IL3scfv, variable heavy and light chains (32716), 
CC   IgG4 (L235E/N297Q), CD28 sequence, TCR Zeta (32716) sequence, linker and 
CC   restriction sites.
XX
SQ   Sequence 679 AA;

  Query Match             100.0%;  Score 3533;  DB 21;  Length 679;
  Best Local Similarity   100.0%;  
  Matches  657;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QIQLVQSGPELKKPGETVKISCKASGYIFTNYGMNWVKQAPGKSFKWMGWINTYTGESTY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         23 QIQLVQSGPELKKPGETVKISCKASGYIFTNYGMNWVKQAPGKSFKWMGWINTYTGESTY 82

Qy         61 SADFKGRFAFSLETSASTAYLHINDLKNEDTATYFCARSGGYDPMDYWGQGTSVTVSSGG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         83 SADFKGRFAFSLETSASTAYLHINDLKNEDTATYFCARSGGYDPMDYWGQGTSVTVSSGG 142

Qy        121 GGSGGGGSGGGGSDIVLTQSPASLAVSLGQRATISCRASESVDNYGNTFMHWYQQKPGQP 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        143 GGSGGGGSGGGGSDIVLTQSPASLAVSLGQRATISCRASESVDNYGNTFMHWYQQKPGQP 202

Qy        181 PKLLIYRASNLESGIPARFSGSGSRTDFTLTINPVEADDVATYYCQQSNEDPPTFGAGTK 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        203 PKLLIYRASNLESGIPARFSGSGSRTDFTLTINPVEADDVATYYCQQSNEDPPTFGAGTK 262

Qy        241 LELKESKYGPPCPPCPAPEFEGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSQEDPEVQ 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Qy        301 FNWYVDGVEVHNAKTKPREEQFQSTYRVVSVLTVLHQDWLNGKEYKCKVSNKGLPSSIEK 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        323 FNWYVDGVEVHNAKTKPREEQFQSTYRVVSVLTVLHQDWLNGKEYKCKVSNKGLPSSIEK 382

Qy        361 TISKAKGQPREPQVYTLPPSQEEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTT 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        383 TISKAKGQPREPQVYTLPPSQEEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTT 442

Qy        421 PPVLDSDGSFFLYSRLTVDKSRWQEGNVFSCSVMHEALHNHYTQKSLSLSLGKMFWVLVV 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        443 PPVLDSDGSFFLYSRLTVDKSRWQEGNVFSCSVMHEALHNHYTQKSLSLSLGKMFWVLVV 502

Qy        481 VGGVLACYSLLVTVAFIIFWVRSKRSRGGHSDYMNMTPRRPGPTRKHYQPYAPPRDFAAY 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        503 VGGVLACYSLLVTVAFIIFWVRSKRSRGGHSDYMNMTPRRPGPTRKHYQPYAPPRDFAAY 562

Qy        541 RSGGGRVKFSRSADAPAYQQGQNQLYNELNLGRREEYDVLDKRRGRDPEMGGKPRRKNPQ 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        563 RSGGGRVKFSRSADAPAYQQGQNQLYNELNLGRREEYDVLDKRRGRDPEMGGKPRRKNPQ 622

Qy        601 EGLYNELQKDKMAEAYSEIGMKGERRRGKGHDGLYQGLSTATKDTYDALHMQALPPR 657
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        623 EGLYNELQKDKMAEAYSEIGMKGERRRGKGHDGLYQGLSTATKDTYDALHMQALPPR 679

SCORE Search Results Details for Application 16698358 and Search Result 20220126_161410_us-16-698-358-5.rag.
RESULT 2
BBO08328
ID   BBO08328 standard; protein; 672 AA.
XX
AC   BBO08328;
XX
DT   06-NOV-2014  (first entry)
XX
DE   26292CAR(S228P/L235E/N297Q) antisense construct protein, SEQ: 12.
XX
KW   CDw123; GMCSFR alpha protein; Immunoglobulin G4;
KW   Interleukin 3 receptor alpha subunit; T cell receptor zeta;
KW   T cell surface glycoprotein CD28; TCR Zeta; acute myelogenous leukemia;
KW   cytostatic; gene fusion; gene therapy; hematological-gen.; mutein;
KW   therapeutic.
XX
OS   Synthetic.
OS   Unidentified.
XX
FH   Key             Location/Qualifiers
FT   Misc-difference 269
FT                   /note= "Wild type Ser is replaced with Pro"
FT   Misc-difference 276
FT                   /note= "Wild type Leu is replaced with Glu"
FT   Misc-difference 338
FT                   /note= "Wild type Asn is replaced with Gln"
XX
CC PN   WO2014144622-A2.
XX
CC PD   18-SEP-2014.

CC PF   14-MAR-2014; 2014WO-US029109.
XX
PR   15-MAR-2013; 2013US-00844048.
XX
CC PA   (FORM/) FORMAN S.
CC PA   (MARD/) MARDIROS A.
XX
CC PI   Forman S,  Mardiros A;
XX
DR   WPI; 2014-R49264/63.
DR   N-PSDB; BBO08320, BBO08324.
XX
CC PT   New CD123 chimeric antigen receptor (CD123CAR) gene comprises anti-CD123 
CC PT   single chain variable fragment (scFv) region fused in frame to a modified
CC PT   immunoglobulin G (IgG)-4 hinge region, for treating acute myeloid 
CC PT   leukemia (AML) in subject.
XX
CC PS   Example 7; SEQ ID NO 12; 70pp; English.
XX
CC   The present invention provides a novel interleukin 3 receptor alpha chain
CC   (IL-3R alpha, CD123) chimeric antigen receptor (CAR) gene which is useful
CC   for treating acute myeloid leukemia (AML) in a subject. The CD123CAR gene
CC   comprises an anti-CD123 single-chain variable fragment (scFv) region 
CC   fused in frame to: a modified immunoglobulin G (lgG)-4 hinge region with 
CC   S228P/L235E amino acid substitution; and a T cell receptor (TCR) zeta 
CC   chain signaling domain. The invention further provides: a population of 
CC   human T cells transduced by a viral vector; and a method for treating AML
CC   in a subject. The present sequence represents a 
CC   26292CAR(S228P/L235E/N297Q) construct protein which comprises GMCSFR 
CC   alpha signal sequence, IL3scfv, variable heavy and light chains (26292), 
CC   IgG4 (L235E/N297Q), CD28 sequence, TCR Zeta (26292) sequence, linker and 
CC   restriction sites.
XX
SQ   Sequence 672 AA;

  Query Match             100.0%;  Score 3495;  DB 21;  Length 672;
  Best Local Similarity   100.0%;  
  Matches  650;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLQQPGAELVRPGASVKLSCKASGYTFTSYWMNWVKQRPDQGLEWIGRIDPYDSETHY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         23 QVQLQQPGAELVRPGASVKLSCKASGYTFTSYWMNWVKQRPDQGLEWIGRIDPYDSETHY 82

Qy         61 NQKFKDKAILTVDKSSSTAYMQLSSLTSEDSAVYYCARGNWDDYWGQGTTLTVSSGGGGS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         83 NQKFKDKAILTVDKSSSTAYMQLSSLTSEDSAVYYCARGNWDDYWGQGTTLTVSSGGGGS 142

Qy        121 GGGGSGGGGSDVQITQSPSYLAASPGETITINCRASKSISKDLAWYQEKPGKTNKLLIYS 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        143 GGGGSGGGGSDVQITQSPSYLAASPGETITINCRASKSISKDLAWYQEKPGKTNKLLIYS 202

Qy        181 GSTLQSGIPSRFSGSGSGTDFTLTISSLEPEDFAMYYCQQHNKYPYTFGGGTKLEIKESK 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        203 GSTLQSGIPSRFSGSGSGTDFTLTISSLEPEDFAMYYCQQHNKYPYTFGGGTKLEIKESK 262

Qy        241 YGPPCPPCPAPEFEGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSQEDPEVQFNWYVDG 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        263 YGPPCPPCPAPEFEGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSQEDPEVQFNWYVDG 322

Qy        301 VEVHNAKTKPREEQFQSTYRVVSVLTVLHQDWLNGKEYKCKVSNKGLPSSIEKTISKAKG 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        323 VEVHNAKTKPREEQFQSTYRVVSVLTVLHQDWLNGKEYKCKVSNKGLPSSIEKTISKAKG 382

Qy        361 QPREPQVYTLPPSQEEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSD 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        383 QPREPQVYTLPPSQEEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSD 442

Qy        421 GSFFLYSRLTVDKSRWQEGNVFSCSVMHEALHNHYTQKSLSLSLGKMFWVLVVVGGVLAC 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        443 GSFFLYSRLTVDKSRWQEGNVFSCSVMHEALHNHYTQKSLSLSLGKMFWVLVVVGGVLAC 502

Qy        481 YSLLVTVAFIIFWVRSKRSRGGHSDYMNMTPRRPGPTRKHYQPYAPPRDFAAYRSGGGRV 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        503 YSLLVTVAFIIFWVRSKRSRGGHSDYMNMTPRRPGPTRKHYQPYAPPRDFAAYRSGGGRV 562

Qy        541 KFSRSADAPAYQQGQNQLYNELNLGRREEYDVLDKRRGRDPEMGGKPRRKNPQEGLYNEL 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        563 KFSRSADAPAYQQGQNQLYNELNLGRREEYDVLDKRRGRDPEMGGKPRRKNPQEGLYNEL 622

Qy        601 QKDKMAEAYSEIGMKGERRRGKGHDGLYQGLSTATKDTYDALHMQALPPR 650
              ||||||||||||||||||||||||||||||||||||||||||||||||||
Db        623 QKDKMAEAYSEIGMKGERRRGKGHDGLYQGLSTATKDTYDALHMQALPPR 672

In turn, SEQ ID NO: 5 of the Application comprises SEQ ID NOs: 1 and 2 of the Application, and SEQ ID NO: 6 of the Application comprises SEQ ID NOs: 3 and 4 of the Application (see alignments attached). Hence for the SEQ ID NOs: 1-4 of the Application are comprised by the SEQ ID NOs: 11 and 12 of the reference.
The reference also teaches that decitabine, 5-azacytidine and other demethylating agents are administered in combination with the CD123CAR-transduced T cells ([0075]). However, the reference does no mention the timing of the administration (i.e. that the cytidine analog has to be administered before the administration of the therapeutic agent that targets CD123).
Syed et al. disclosed that decitabine and azacitidine increase the  CD123 expression in TF-1 (immature hematological cell line) and NK cells. CD123 expression was detected with the 3- and 5-day treatments for decitabine (p<0.001) and with the 5-day treatment for azacitidine (p<0.05).

It would have been obvious for a person of ordinary skill in the art at the time that the invention was filed to have administered a known therapeutic for AML (decitabine and azacytidine) before the administration of CD123CAR comprising cells and treat AML with a reasonable expectation of success. This is because Forman et al. used CAR t-cells for treatment and suggested also the use of decitabine. Administering decitabine before  CD123CAR T cells would have been obvious for a skilled artisan because the decitabine administration increases CD123 expression on the cell membrane and thus make the AML cells even more prone to attack by the CD123CAR T cells. Also, continuing the decitabine administration while treatment with CD123-targeting therapy would be obvious because the maintenance of the high level of expression of CD123 on the cell membrane of the target cells is desirable for better chances of killing these cells.

Claims 14, 16,  32, and 44, are rejected under 35 U.S.C. 103 as being unpatentable over Forman et al. (WO2014144622- cited by Applicant), in view of Syed et al. (Preclinical Evaluation of CSL362/JNJ-56022473 in Combination with Decitabine or Azacitidine in in vitro Assays. Blood, 126(23), 1370, 2015- cited by Applicant) and in further view of Al-Hussaini et al. (Blood, 127, 122-131, 2016 -cited by Applicant).
The claims add the limitation that CAR may be bispecific for CD123 and a different antigenic target.

Al-Hussaini et al. disclosed a dual-affinity retargeting (DART) molecule generated from antibodies to CD3 and CD123, designed to redirect T cells against acute myeloid leukemia blasts. The CD33CD123 DART (also referred to as MGD006/S80880, a.k.a. flotetuzumab) targets antigen CD123 (interleukin 3RA), which is highly and differentially expressed in acute myeloid leukemia (AML) blasts compared with normal hematopoietic stem and progenitor cells. the CD33CD123 DART binds to both human CD3 and CD123 to mediate target-effector cell association, T-cell activation, proliferation, and receptor diversification. The CD33CD123 DART also induces a dose-dependent killing of AML cell lines and primary AML blasts in vitro and in vivo. These results provide the basis for testing the CD33CD123 DART in the treatment of patients with CD1231 AML (abstract).
the CD33CD123DART had little effect on normal hematopoietic stem and progenitor cell colony formation after in vitro culture. there are important effects of the DART on T-cell number, phenotype, activation, and proliferation that are dependent on target (CD123) binding. Both bispecific T-cell engagers and DARTs redirect cytotoxic T cells against antigens in an HLA-independent fashion via formation of artificial T-cell synapses. These artificially induced synapses resemble physiological immunological synapses and induce activation of the effector T cells, followed by cytotoxic responses mediated through release of perforin and granzyme and increased expression of Fas ligand and cytokine secretion. Previous studies suggest an impaired ability of T cells in leukemic patients to form functional immunological synapses with autologous antigen presenting cells. Even with extremely low effector: target ratios (<1:100) in the primary 
It would have been obvious for a person of ordinary skill in the art at the time that the invention was filed to have enhanced the therapeutic efficacy of the methods of Forman et al. completed with Syed et al. according to the teachings of Al-Hussaini and treat AML with bispecific antibodies. This is because Al-Hussaini showed the superiority of the approach and thus a skilled artisan would have used improved methods to treat a disease.  

Claims 1-5, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (Mol. Cancer Ther. 17, 554-564, 2017)- cited by Applicant), in view of Syed et al. (Preclinical Evaluation of CSL362/JNJ-56022473 in Combination with Decitabine or Azacitidine in in vitro Assays. Blood, 126(23), 1370, 2015- cited by Applicant).
The claims are drawn to methods of treatment of hematological cancer (blastic plasmacytoid dendritic cell neoplasm (BPDCN), acute myeloid leukemia (AML), or Myelodysplastic Syndrome (MDS) with the use of decitabine (or a cytidine analog) in combination with anti-CD123 agents to treat hematological cancers. Decitabine is to be administered before the CD123 agent because it induces its expression on the surface of the cancer cells, so the CD123 agent can act more efficiently. On this basis, the application claims the combination of the cytidine and an antibody drug-conjugate, SGN-CD123A.

SGNCD123A, an antibody–drug conjugate using the pyrrolobenzodiazepine dimer (PBD) linker and a humanized CD123 antibody with engineered cysteines for site-specific conjugation. Mechanistically, SGN-CD123A induces activation of DNA damage response pathways, cell-cycle changes, and apoptosis in AML cells. In vitro, SGN-CD123A–mediated potent cytotoxicity of 11/12 CD123þ AML cell lines and 20/23 primary samples from AML patients, including those with unfavorable cytogenetic profiles or FLT3 mutations. In vivo, SGN-CD123A treatment led to AML eradication in a disseminated disease model, remission in a subcutaneous xenograft model, and significant growth delay in a multidrug resistance xenograft model. Moreover, SGN-CD123A also resulted in durable complete remission. Overall, these data demonstrate that SGNCD123A is a potent antileukemic agent, supporting an ongoing trial to evaluate its safety and efficacy in AML patients (NCT02848248) (abstract). 
The reference is silent about pretreatment with a cytidine analog.
Syed et al. disclosed that decitabine and azacitidine increase the  CD123 expression in TF-1 (immature hematological cell line) and NK cells. CD123 expression was detected with the 3- and 5-day treatments for decitabine (p<0.001) and with the 5-day treatment for azacitidine (p<0.05).
.

Claims 1-5, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kovtun et al. (Blood Advances, 2, 848-858, 2018), in view of Syed et al. (Preclinical Evaluation of CSL362/JNJ-56022473 in Combination with Decitabine or Azacitidine in in vitro Assays. Blood, 126(23), 1370, 2015- cited by Applicant).
The claims are drawn to methods of treatment of hematological cancer (blastic plasmacytoid dendritic cell neoplasm (BPDCN), acute myeloid leukemia (AML), or Myelodysplastic Syndrome (MDS) with the use of decitabine (or a cytidine analog) in combination with anti-CD123 agents to treat hematological cancers. Decitabine is to be administered before the CD123 agent because it induces its expression on the surface of the cancer cells, so the CD123 agent can act more efficiently. On this basis, the application claims the combination of the cytidine and an antibody drug-conjugate, IMGN632.
Kovtun et al. developed and characterized a CD123-targeting antibody-drug conjugate (ADC), IMGN632, that comprises a novel humanized anti-CD123 antibody G4723A linked to a recently reported DNA mono-alkylating payload of the indolinobenzo 
The reference is silent about pretreatment with a cytidine analog.
Syed et al. disclosed that decitabine and azacitidine increase the  CD123 expression in TF-1 (immature hematological cell line) and NK cells. CD123 expression was detected with the 3- and 5-day treatments for decitabine (p<0.001) and with the 5-day treatment for azacitidine (p<0.05).
It would have been obvious for a person of ordinary skill in the art at the time that the invention was filed to have administered (decitabine and azacytidine) before the administration of an antibody drug conjugate as taught by Kovtun et al. and treat AML with a reasonable expectation of success. This is because Syed et al. demonstrated that the administration of cytidine analogs increase the CD123 expression on the target calls and thus the antibody-drug conjugate of Kovtun et al. would have had better chances to attack and kill the CD123 expressing cells.

Claims 1-5, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mani et al. (Haematologica, 103, 1288-1297, 2018- cited by Applicant), in view of Syed et al. (Preclinical Evaluation of CSL362/JNJ-56022473 in Combination with Decitabine or Azacitidine in in vitro Assays. Blood, 126(23), 1370, 2015- cited by Applicant).

Mani et al. disclosed  indiscriminate killing of CD123+ normal and acute myeloid leukemia/myelodysplastic syndrome cells by SL-401, a diphtheria toxin interleukin-3 fusion protein. SL-401 induced cytotoxicity of CD123+ primary cells/blasts from acute myeloid leukemia and myelodysplastic syndrome patients but not CD123– lymphoid cells. SL-401 significantly prolonged survival of leukemic mice in acute myeloid leukemia patient-derived xenograft mouse models.
Syed et al. disclosed that decitabine and azacitidine increase the  CD123 expression in TF-1 (immature hematological cell line) and NK cells. CD123 expression was detected with the 3- and 5-day treatments for decitabine (p<0.001) and with the 5-day treatment for azacitidine (p<0.05).
It would have been obvious for a person of ordinary skill in the art at the time that the invention was filed to have administered (decitabine and azacytidine) before the administration of an immunotoxin-peptide conjugate as taught by Mani et al. and treat AML with a reasonable expectation of success. This is because Syed et al. demonstrated that the administration of cytidine analogs increase the CD123 expression on the target .

Claims 24 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Forman et al. (WO2014144622- cited by Applicant), in view of Syed et al. (Preclinical Evaluation of CSL362/JNJ-56022473 in Combination with Decitabine or Azacitidine in in vitro Assays. Blood, 126(23), 1370, 2015- cited by Applicant) and in further view of  NHS (Talacotuzumab with decitabine for acute myeloid leukemia.- 2017- cited by Applicant).
The claims add the limitation that the decitabine is administered at a dose of about 20 mg/m2 per day.
 The teaching of Forman et al. and Syed et al. were presented supra and they were silent about the exact decitabine dose.
The NHS reference discloses that 20 mg/m2 decitabine is administered to AML patients on day 1, 2, 3, 4, 5 of a 28-day cycle, followed by talacotuzumab (a humanized anti-CD123 monoclonal antibody) 9 mg/kg on day 8 and 22 of the cycle.
 It would have been obvious for a person of ordinary skill in the art at the time that the invention was filed to have used the does disclosed by NHS reference in the method of treatment of Forman et al. with a reasonable expectation of success. This is because the dose was used successfully in a treatment of AML with another CD123 targeting agent. The skilled artisan would have had an extra motivation to do so because of Syed 

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 

ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/           Primary Examiner, Art Unit 1647